DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1, Lines 13-15: each instance of “the post member” should be changed to --each post member--.
Claim 1, Line 16: “the length” should be changed to --a length--.
Claim 9, Lines 7-9: each instance of “the post member” should be changed to --each post member--.
Claim 9, Line 10: “the length” should be changed to --a length--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agrigalva (FR 2,973,821) in view of Buckley (US Patent Application Publication 2010/0193756).
As to Claims 1, 2, and 8, Agrigalva discloses a panel for a fence comprising:
a plurality of longitudinally elongated tubular rail members (7-11) arranged in substantially parallel and spaced condition to one another (Fig 1);
each rail member comprising metallic material and an interior surface of the rail member delimiting a longitudinally extending cavity of the tubular rail member (Fig 1);
at least one post (2-5) carrying the rail members in said substantially parallel and spaced condition, each post being formed from first (14) and second (15) post members respectively extending longitudinally between a first end and a second end and having transversely opposite first and second sides, an inner side and an outer side opposite thereto (Figs 1-2);
each of the first and second post members defining a plurality of slots (7a-11a and 7b-11b) at longitudinally spaced locations along the post member, each slot extending transversely of the post member and being open at its ends located at the first and second sides of the post member, and at the inner side of the post member along the length of the slot (Figs 1-2);
the first and second post members being interconnected in a post- forming condition with their inner sides generally facing one another and the slots of the first post member located in longitudinal alignment with the slots of the second post member so as to form a plurality of pairs of longitudinally aligned slots each cooperating to form an enclosed receptacle receiving one of the rail members in transverse orientation to the post members (Fig 1);
wherein each of the first and second post members are formed from sheet material (Fig 2) into a channel which is open along its length and which includes a base wall and a pair of side walls supported on a common side of the base wall, the side walls defining pairs of transversely opposite cut-outs forming the slots of the post member (Figs 1-2).

However, Agrigalva does not explicitly disclose wherein the metallic material of the rail and post members have a corrosion- resistant coating applied the interior and exterior surfaces thereof.


As to Claim 6, Agrigalva discloses the panel of claim 1 wherein the first and second post members are coupled to one another at locations which are offset from the slots thereof, relative to a longitudinal direction of the post members, so that the rail members are supported by clamping between the first and second post members (Fig 1).

As to Claim 7, Agrigalva discloses the panel of claim 1 wherein, in the post-forming condition, the first and second post members are removably interconnected and the rail members are detachably supported in the receptacles (Fig 1).

As to Claim 14, Agrigalva discloses a method of forming a fence panel comprising:
providing a plurality of longitudinally elongated rail members (7-11);
providing a first post member (14) which is longitudinally elongate and defines a plurality of transversely-extending slots at longitudinally spaced positions there along that open at an inner side of the first post member (Figs 1-2);
providing a second post member (15) connectable to the first post member at the inner side thereof in a post-forming condition for cooperating with the first post member to form, at the slots, a 
locating the rail members in the slots of the first post member so that the rail members are arranged in substantially parallel and spaced condition to one another, and in transverse orientation to the first post member (Fig 1);
after the rail members are located in the slots of the first post member, arranging the second post member in the post-forming condition relative to the first post member and coupling the second post member to the first post member at locations which are offset from the slots relative to a longitudinal direction of the first post member so as to clamp the rails between the first and second post members (Fig 1; via 16).

As to Claims 15-16, Agrigalva discloses the method significantly as claimed, but does not disclose wherein the metallic material of the rail and post members have a corrosion- resistant coating applied the interior and exterior surfaces thereof.
Buckley teaches similar rail and post fencing made from metal tubing wherein the rail and post “members are constructed out of two sided galvanized and architectural powder coated steel welded tubing to provide a durable, aesthetically attractive finish that also greatly enhances the corrosion resistance” of the fencing (Par. 0039).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fencing of Agrigalva to have the power coating as taught by Buckley to enhance the corrosion resistance of the fencing. 

As to Claim 17, Agrigalva discloses the method of claim 14 wherein, during locating the rail members in the slots of the first post member, the first post member is oriented substantially upright and the rail .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agrigalva in view of Buckley as applied to Claims 1, 2, 6-8, and 14-17 above, and further in view of Montgomery (US Patent Application Publication 2005/0035341).
Agrigalva and Buckley disclose the panel significantly as claimed, but does not disclose wherein the second post member is arranged to receive in its inner side, in the post-forming condition, a portion of the thickness of the first post member at the inner side thereof, and the first post member is sized in exterior width from the first side to the second side thereof substantially equal to an interior width between the first and second sides of the second post member such that in the post-forming condition the first and second sides of the first post member are snugly received between the first and second sides of the second post member.
Montgomery teaches a similar fence panel assembly having first and second post members having the same exterior width (Fig 2A; similar to Agrigalva) but also teach that the second post member is arranged to receive in its inner side, in the post-forming condition, a portion of the thickness of the first post member at the inner side thereof, and the first post member is sized in exterior width from the first side to the second side thereof substantially equal to an interior width between the first and second sides of the second post member such that in the post-forming condition the first and second sides of the first post member are snugly received between the first and second sides of the second post member (Fig 2B) and such an arrangement is a functional equivalent thereof.  Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ . 




Allowable Subject Matter
Claims 9-13 are objected to as mentioned above, but would be allowable if rewritten to comply with the formal requirements or specifically traverse each requirement not complied with.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of allowable subject matter in the claims is the inclusion of the limitation of the particular semi-cordate shape of each of the post members which, when the post members are assembled, share transverse center with each other and the respective rail member (Claims 3 and 9) which is not found in the prior art references. The closest prior art of record, Montgomery, Agrigalva, and Buckley taken as a whole, disclose a fence system significantly as claimed, but does not provide any teaching, suggestion, or motivation to modify the prior art as such. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Conclusion
The prior art made of record and not relied upon, such as US Patents 4682762, 5611523, 2887333 and Korean Patent 101475807 drawn to similar fencing systems, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/9/2021